Citation Nr: 1409117	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  14-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for spondylolisthesis of the second degree between L5 and S1 (a back disability). 


REPRESENTATION

Appellant represented by:	GARY E. CONN, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1953 to November 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was most recently denied by a June 1986 Board decision; the decision is now final.

2.  Evidence received since the June 1986 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 1986 Board decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received subsequent to the June 1986 Board decision is not new and material; thus, the claim of service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In notice letters dated in October 2012 and November 2012, the RO provided preadjudicatory notice to the Veteran addressing the new and material evidence claim consistent with Kent.  The notice letters also provided notice regarding what information and evidence is needed to substantiate the claim of service connection for a back disability as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letters included provisions for disability ratings and for the effective date of the claim.  The rating decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).
 
VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Legal Authority 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  An injury or disease, which preexisted service, is considered to have been aggravated by active service where there is increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2013).

Generally, a claim which has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 
38 C.F.R. § 20.1100 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 
12 Vet. App. 312, 314 (1999).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Back Disability

The Veteran was most recently denied service connection for a back disability by the Board in June 1986 on the basis that evidence submitted since the prior Board denial of service connection in September 1966 did not present a new factual basis, which would warrant a grant of service connection for a back disability.  Specifically, a current diagnosis of a back disability had been established and the Veteran was claiming service connection based on aggravation of a back disability that preexisted service; the Board found that there was no additional evidence establishing aggravation of the back disability during service.  That decision is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).  Therefore, the Board finds that new and material evidence in this case must tend to show that the Veteran's back disability was aggravated by active service.

Evidence received subsequent to the June 1986 rating decision includes the Veteran's lay assertions that his back disability was aggravated by service, Lexington VA medical center treatment records from October 1997 to November 2013, and an October 2012 VA examination report.  The Board finds that the Veteran's lay assertions as well as VA treatment records are not new and material because, while they have not previously been received, they are cumulative or redundant of evidence previously of record.  The Board further finds that the October 2012 VA examination report is new; however, it is not material.

In conjunction with the application to reopen the claim of service connection for a back disability, the Veteran has asserted that he was accepted to the military on his fifth application after having been turned down four times due to his back disability; the Veteran indicated that his back disability started when he fell and broke his back as an infant.  The Veteran further stated that his back disability was increased by the daily workouts and physical activity undertaken during his military years.  He also indicated that he was treated multiple times for his back disability during service, was diagnosed with spondylolisthesis during service, and has been treated for his back disability since service.  The Board finds that the Veteran's lay assertions are not new because the Veteran's statements reiterate his previous contentions made for service connection and were of record at the time of the June 1986 Board decision; therefore, this lay evidence is cumulative and redundant of evidence previously of record.  Furthermore, the lay assertions are not material because they do not relate to an unestablished fact necessary to substantiate the claim of service connection.   

Additional evidence associated with the application to reopen includes numerous VA treatment records, which show treatment of the back disability from October 1997 to November 2013.  These treatment records show that the Veteran has a currently diagnosed back disability for which he is receiving treatment, which is a fact that was of record at the time of the June 1986 Board decision.  Therefore, the Board finds that these VA treatment records are not new and material because they are cumulative and redundant of evidence previously of record and they do not relate to an unestablished fact necessary to substantiate the claim of service connection; these records do not tend to show that the Veteran's back disability was aggravated by active service.   

Finally, the Veteran was afforded a VA examination in October 2012 in conjunction with his application to reopen the claim of service connection.  In the October 2012 VA examination, the VA examiner diagnosed the Veteran with spondylolisthesis with lethesis, which the examiner concluded was likely congenital.  Moreover, the VA examiner opined that the back condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In reaching this opinion, the VA examiner found that previous examinations during service and afterwards document Grade II spondylolysis with spondylolisthesis, which was found to be the same second degree spondylolisthesis based on x-ray findings at the time of the VA examination.  The VA examiner further explained that the Veteran was made more symptomatic during service by activities which stressed the back such as lifting and bending.  The VA examiner found especially informative the fact that the same activities continued to bother the Veteran after military service in his profession of farming.  Ultimately, the VA examiner concluded that there is no evidence that activities associated with military service aggravated the back disability beyond its natural progression by any in-service injury, or event.  See 
38 C.F.R. § 3.306 

As such, the October 2012 VA examination report provides a current diagnosis of a back disability, which was a fact of record at the time of the June 1986 Board decision.  Moreover, the VA examination report concludes that the back disability was clearly and unmistakably not aggravated by service, which is certainly unfavorable to the Veteran's case.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Therefore, the Board finds that the VA examination is new because it is not cumulative and redundant of evidence previously of record.  However, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim of service connection; specifically, the VA examination does not tend to show that the Veteran's back disability was aggravated by active service.   

For these reasons, the Board finds that the preponderance of the evidence is against finding that the new and material evidence has been received sufficient to reopen a claim of service connection for a back disability.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the claim of service connection for a back a disability is not reopened.


ORDER

The application to reopen a claim of service connection for a back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


